Kent, J.
It is admitted that the plaintiff had a legal claim for three hundred dollars against the defendants. He is entitled to recover, unless it has been paid, or the town released. He makes no claim to it for his own use and benefit, he having assigned to Russel A. Treat on Nov. 29, 1870, all his right to recover of the town the sum of three hundred dollars, voted as a bounty to him for having been mustered in as a soldier of the United States and counted on the quota of the town. This action is brought for the benefit of Treat.
But it clearly appears from the evidence that Sprague had before, by parol, assigned to another all claim to this or any other *255bounty, in consideration of six hundred dollars, paid to him by the person as whose substitute he entered the army. The evidence leaves no doubt on our minds, that it was distinctly agreed by the nominal plaintiff, that he would and did release and assign to the other party, to the agreement, all claim and right to any bounty to .be paid by the town, which might be payable under any vote.
Treat had sufficient notice that Sprague so regarded it and that he made no claim in his own right, when, after long-continued effort, he obtained this subsequent assignment for tire consideration of ten dollars.
The town has paid or satisfied the first assignee. The only .question before us is, whether the action can be maintained for the use of Treat, in the name of the plaintiff. We think it cannot be. Judgment for the defendant.
Appleton, C. J.; Walton, Dickerson, Barrows, and Dan-forth, JJ., concurred.